Per Curiam.

An examination of the testimony of the plaintiff shows that the defendant acted as agent for the underwriters composing The People’s Fire Lloyds, and that this fact was known to the plaintiff; that the services rendered were for the benefit of these underwriters, and after the rendition thereof plaintiff sent in a bill, which, not being paid, he addressed a letter to the various underwriters, but not including this defendant, in which he asked payment of his bill and also stated that he had been employed to render these services for the People’s Fire Lloyds by Mr. Rhoads (the defendant), its managing agent. It thus appears that the services were rendered for the underwriters composing The People’s Fire Lloyds, and not for this defendant. The verdict is against the weight of evidence and must be set aside and a new trial ordered. In view of this disposition of the appeal we do not think it necessary to pass upon the alleged errors in rulings upon the trial and in the charge.
*795Judgment and order appealed from reversed and new trial ordered, with costs to the appellant to abide event.
Present: McCarthy and O’Dwybr, JJ.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.